  Case 18-24262         Doc 26     Filed 04/03/19 Entered 04/03/19 08:54:21              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24262
         PARIS R JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/23/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24262        Doc 26        Filed 04/03/19 Entered 04/03/19 08:54:21                   Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                    $995.12
       Less amount refunded to debtor                                $0.00

NET RECEIPTS:                                                                                       $995.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $946.36
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $48.76
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $995.12

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
CAINE & WEINER                    Unsecured         342.00           NA            NA            0.00       0.00
Choice Recovery                   Unsecured         280.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS    Unsecured            NA         796.63        796.63           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,500.00       1,823.31      1,823.31           0.00       0.00
COMCAST                           Unsecured         429.00           NA            NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC       Unsecured         429.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         432.00        432.91        432.91           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Secured        5,700.00     20,469.21      20,469.21           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured     14,440.00            NA            NA            0.00       0.00
NAVIENT                           Unsecured           0.00           NA            NA            0.00       0.00
NAVIENT                           Unsecured           0.00           NA            NA            0.00       0.00
NORTHWEST COLLECTORS              Unsecured           0.00           NA            NA            0.00       0.00
OAC                               Unsecured         188.00           NA            NA            0.00       0.00
PENDRICK CAPITAL PARTNERS LLC     Unsecured         588.00        588.07        588.07           0.00       0.00
Rgs Financial                     Unsecured      1,058.00            NA            NA            0.00       0.00
SOUTHWEST CREDIT SYSTEMS          Unsecured         795.00           NA            NA            0.00       0.00
SPRINT NEXTEL                     Unsecured         800.00           NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY           Unsecured         380.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         474.44        474.44           0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA         635.63        635.63           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00      9,319.33      9,319.33           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      3,331.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      2,078.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,599.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,179.00            NA            NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      1,026.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24262         Doc 26      Filed 04/03/19 Entered 04/03/19 08:54:21                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $20,469.21                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $20,469.21                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,070.32                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $995.12
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $995.12


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
